department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division release number release date date date uil code legend org organization name org address xx date employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court september 20xx certified mail - return receipt requested dear’ this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in i r c sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the rmine if you still qualify for tax exempt status irs’s requests for information to dete under sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1041 and for all years beginning after december 20xx returns for the years ending december 20xx december 20xx december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination under the declaratory provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed i r c section before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory_judgment you may write to the united_states tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely marsha a ramirez director eo examinations form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx december legend org organization name xx date co-1 company issue l whether the org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 whether org tax-exempt status a sec_501 private org should be revoked effective january 20xx facts org was organized by a_trust document trust document was signed november 20xx schedule a of the trust document was not included the purpose of the organization is to provide funds to charitable and educational organizations the organization's purposes are within the scope of sec_501 the org was recognized as exempt from federal_income_tax as a private org within the meaning of sec_501 by our letter dated december 20xx the determination_letter contains no caveats or provisions that adversely affect the examination he stated that the were to fund the org he received a loan from co- trustee stated that he made a business investment in co-1 selling proceeds from the sell of these in the amount of dollar_figure to purchase these the founder used the checking accounting set-up for the trust to make two of the loan payments in the amount of dollar_figure the information provided by trustee did not show any charitable activities going on within the operations of the org for contributions gift and grants paid there were no documents verifying that the form_990-pf shows dollar_figure submitted only show cash withdrawals transactions were for charitable purposes you have failed to provide the information requested in our information document requests and attachments to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 and no part of your earnings inure to the benefit of private shareholders or individuals the bank statements these department of the treasury - internal_revenue_service page -1- form 886-a rev department of the ween - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx december form 886a name of taxpayer org ein law internal_revenue_code sec_501 provides that an organization described in section c is exempt from income_tax internal_revenue_code sec_501 -provides for the exemption from federal_income_tax of corporations and any community chest fund or org organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engaging primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose c -1 c - clarifies that an organizations is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 ii -clarifies that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_7602 give the internal_revenue_service the authority to examine any books records or other relevant data for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability reg sec_1_6001-1 and sec_6001 of the income_tax regulation and internal_revenue_code states that the books_or_records required by this section shall be kept at all times and made form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx december org ein available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law section i of the income_tax regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its tax exempt status failure to comply with our request for information could result in the loss of your tax-exempt status revrul_59_95 1959_1_cb_627 prescribes that failure to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status sec_61 of the internal_revenue_code of and the income_tax regulations hereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services under sec_162 of the code a taxpayer may deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the performance of services as an employee is the carrying on of a trade_or_business however employee business_expenses are deductible only as itemized_deductions in computing taxable_income unless they are for travel meals_and_lodging while away from home in performance of services as an employee or covered by a reimbursement or other expense allowance arrangement by the employer or transportation costs or outside salesmen’s expenses taypayer position taxpayer has not provide a position government position sec_1_501_c_3_-1 ii -clarifies that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx december org ein shareholders of the organization or persons controlled directly or indirectly by such private interests you failed to provide documents to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 and no part of your earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 conclusion org did not have adequate business records or documents ie ledger brochure receipt itinerary flyer etc to substantiate that the expenditures were in furtherance of the exempt_purpose of the organization revocation is being proposed because org has not complied with the requirements of income_tax regulation sec_1_501_c_3_-1gi i and internal revenue codes sections and to provide the information requested in order to make a determination on the organization exempt status as a private org described in internal_revenue_code sec_501 if the revocation is either agreed to or upheld charitable_contributions and or donations to the org will no longer be deductible to donors as charitable_contributions as defined in sec_170 of the internal_revenue_code org will continue to file the form_990-pf you will also need to file form_1041 for the tax period ending december 20xx form 886-a rev department of the treasury - internal_revenue_service page -4- tax exempt and government entities pvision org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director of eo examinations enclosures publication publication report of examination letter catalog number 34809f
